[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR CONTEMPT
The plaintiff Jeannine Stroman moves to hold the defendant Patrick Stroman in contempt for failure to pay her proportionate share of pendente lite and post judgment day care cost for the minor child. The defendant was ordered pendente lite to pay 40% of the day care and in the dissolution judgment he was ordered to pay 38%. The cost of day care has been and is $75 per week. The defendant failed to pay to the plaintiff 14 weeks of day care pendente lite amounting to $420 and 14 weeks (including week of March 23, 2001) post judgment amounting to $399.
Because the separation agreement entered into by the parties dated December 18, 2000 which was incorporated into the dissolution decree did not provide for the pendente lite arrearage, it was merged into the judgment and cannot be recovered by the plaintiff.
Nevertheless, the defendant is found to be in contempt with respect to the post decree order for failure to pay his share of the day care in the amount of $420. The court orders the defendant to pay that arrearage at the rate of $20 per week (support guidelines: 20% of $102) and that a wage execution (wage withholding) shall issue for said amount.
The court further orders that the defendant shall pay to the plaintiff's attorney counsel fees in the amount of $150 within thirty days. CT Page 4296
The defendant moves to hold the plaintiff in contempt because she has failed to abide by the order of visitation. The court finds that the defendant failed in her proof and the court denies his motion.
Robert I. Berdon, Judge Trial Referee